UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 98-1112



ELEODORO DEL CID,

                                              Plaintiff - Appellant,

          versus


JANET RENO, in her capacity as Attorney
General of the United States; WILLIAM CARROLL,
in his capacity as District Director Immigra-
tion & Naturalization Service,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. James C. Cacheris, Senior Dis-
trict Judge. (CA-97-1485-A)


Submitted:   February 29, 2000             Decided:   March 21, 2000


Before WIDENER, WILKINS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eleodoro Del Cid, Appellant Pro Se.    David Michael McConnell,
Michele Yvette Frances Sarko, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Eleodoro Del Cid appeals the district court’s order denying

relief on his 28 U.S.C. § 2241 (1994) petition.    We have reviewed

the record and the district court’s opinion and find no reversible

error.    Accordingly, we affirm on the reasoning of the district

court.    See Del Cid v. Reno, No. CA-97-1485-A (E.D. Va. Dec. 12,

1997).*   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
December 8, 1997, the district court’s records show that it was
entered on the docket sheet on December 12, 1997. It is the date
the order was entered on the docket sheet that we take as the
effective date of the district court’s decision.       See Fed. R.
Civ. P. 58 and 79(a); Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th
Cir. 1986).


                                  2